Citation Nr: 1814294	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  15-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left hip disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2017, the Veteran testified before the undersigned during a Board hearing held by videoconference.  A copy of the hearing transcript has been associated with the claims file.  The case was remanded for further development in September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that the development actions directed by its September 2017 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In the September 2017 remand, the Board asked the VA examiner, among other directives, to specifically discuss a conflicting negative October 2013 VA opinion with two positive medical opinion letters from the Veteran's private treating physicians, which support that the left hip disability was aggravated by marching and prolonged standing the Veteran underwent in service, as well as discussing the Veteran's lay statements, specifically that the Veteran has consistently stated that during service she did march and endure prolonged standing.

In the report of the December 2017 VA examination, the examiner discussed the Veteran's service treatment records and provided a negative opinion.  However, the VA examiner did not address any of the prior VA and private medical opinions nor did the examiner address the Veteran's lay statements in the discussion.  Therefore, the Board finds there has not been substantial compliance with the September 2017 remand.  Stegall, 11 Vet. App. at 271.  A remand is required to obtain the requested information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the December 2017 VA examination and request that the examiner specifically address the conflicting October 2013 and December 2017 VA opinions with the January 2013 letter from treating physician Dr. W. B. and the April 2015 letter from treating physician Dr. L. M., which support that the left hip disability was aggravated by service, specifically by marching and prolonged standing.  The examiner is also asked to specifically discuss the lay statements, to include those made by the Veteran during her testimony, specifically that the Veteran has stated consistently that during service she did march and endure prolonged standing.  The Veteran is competent to report that she was exposed to this training.  A re-examination of the Veteran should only be conducted if the examiner determines this is necessary.  If the examiner who conducted the December 2017 VA examination is not available arrange to obtain the requested opinions from a suitably qualified health care professional.  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




